UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1880



TERRY S. KING,

                                              Plaintiff - Appellant,

          versus


MARRIOTT INTERNATIONAL, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:05-cv-01774-PMD)


Submitted:   February 11, 2008          Decided:    February 29, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry S. King, Appellant Pro Se. Michael Montgomery Shetterly,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry King appeals the district court’s orders adopting

the magistrate judge’s recommendation to grant summary judgment to

Marriott International, Inc. on King’s claim of retaliation under

the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-

634 (2000), and on King’s state law contract claims.                  We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.             See King v.

Marriott Int’l, Inc., No. 9:05-cv-01774-PMD (D.S.C. Mar. 3, June

19, and Aug. 7, 2007).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -